ACCEPTED
                                                                                        01-15-00952-CV
                                                                            FIRST COURT OF FILED
                                                                                               APPEALS
                                                                              11/9/2015 11:57:26 PM
                                                                                     HOUSTON,     TEXAS
                                                                                        Stan 2:23:56
                                                                                  11/30/2015  Stanart PM
                                                                                        County Clerk
                                                                                 CHRISTOPHER      PRINE
                                                                                       Harris County
                                                                                                 CLERK

                                 NO. 1059909

APPLIED                    § IN THE COUNTY CIVIL     COURT
                                                 FILED  IN
NANOFLUORESCENCE, LLC      §              1st COURT  OF   APPEALS
    Plaintifff,            §                  HOUSTON,    TEXAS
                           §              11/30/2015 2:23:56 PM
v.                         § AT LAW NO. 2 CHRISTOPHER
                                                   Clerk
                                                           A. PRINE
                           §
ATOM NANOELECTRONICS, INC. §
and KRIS SMOLINSKI         §
     Defendants.           § HARRIS COUNTY, TEXAS

                 NOTICE OF INTERLOCUTORY APPEAL

      Defendants Atom Nanoelectronics, Inc. and Kris Smolinski give notice of

their intent to appeal, pursuant to Tex. Civ. Prac. & Rem. Code § 51.014(a)(7), the

trial court’s October 20, 2015 order denying their special appearance. This is an

accelerated appeal. Tex. R. App.P. 28.1. This appeal is taken to the First or

Fourteenth Court of Appeals in Houston, Harris County, Texas.

                                      Respectfully submitted,

                                      BURFORD PERRY, LLP




                                      By:___________________________
                                           Brent C. Perry
                                           Texas Bar No. 15799650
                                           700 Louisiana, Suite 4545
                                           Houston, Texas 77002
                                           (713) 401-9790
                                           (713) 993-7739 Facsimile
                                           bperry@burfordperry.com

                                      ATTORNEY FOR DEFENDANTS
                        CERTIFICATE OF SERVICE

             I certify that a true and correct copy of Defendants’ Notice of
Interlocutory Appeal has been served on the following counsel and individuals by
electronic service on November 9, 2015.

BY ELECTRONIC SERVICE
Jay H. Dushkin
Law Offices of Jay H. Dushkin
4615 Southwest Freeway, Suite 600
Houston, TX 77027
jay@jaydushkin.com



                                    ____________________________
                                        Brent C. Perry




                                       2